COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER OF ABATEMENT

Appellate case name:        In the Interest of M.M.M., M.L.B. aka M.B. and Z.T.B.,
                            Children

Appellate case number:      01-16-00998-CV

Trial court case number:    2016-00114J

Trial court:                313th District Court of Harris County

       On December 20, 2016, counsel for appellant, P.L.B., Frederick K. Wilson II,
filed a notice of appeal from the December 7, 2016 final decree of termination. On
February 7, 2017, this Court, among other things, ordered appellant’s counsel to file
appellant’s brief by February 27, 2017, without a reporter’s record. On March 1, 2017,
the Clerk of this Court sent a late-brief notice to counsel notifying him that the brief was
due within 10 days of that notice and that, because this was a termination appeal, this
Court is required to dispose of this appeal within 180 days of the date the notice of appeal
was filed, so far as reasonably possible. See TEX. ST. JUD. ADMIN. R. 6.2(a) (West Supp.
2016). Here, the 180-day compliance deadline is June 16, 2017. No brief has been filed.
       Accordingly, the Court sua sponte abates this appeal for the trial court to hold a
hearing and appellant’s counsel, Frederick K. Wilson II, may be required to show cause
why he should not be relieved of his duties after a finding of good cause is rendered by
the court on the record and, if so, to enter orders withdrawing counsel and appointing
new counsel. See TEX. FAM. CODE ANN. § 107.016(2) (West Supp. 2016); In re M.V.G.,
285 S.W.3d 573, 575–76 (Tex. App.—Waco 2009, order). Any hearing shall be
conducted within 7 days of this Order and the district clerk shall file a supplemental
clerk’s record containing any orders within 10 days of the date of this Order.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record complying with this Order is filed with this Court.
       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                    Acting individually
Date: March 15, 2017